 REXART CORP25Rexart Corporation and Graphic CommunicationsUnion Local 404M, Graphic CommunicationsInternational Union, AFL-CIO Case 21-CA-2308217 September 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTERUpon a charge filed by the Union 26 March1984, the General Counsel of the National LaborRelations Board issued a complaint 10 May 1984against the Company, the Respondent, alleging thatit has violated Section 8(a)(5) and (1) of the Na-tional Labor Relations Act Although properlyserved copies of the charge and complaint, theCompany has failed to file an answerOn 11 June 1984 the General Counsel filed aMotion for Summary Judgment On 14 June 1984the Board issued an order transferring the proceed-ing to the Board and a Notice to Show Cause whythe motion should not be granted The Companyfiled no response The allegations in the motion aretherefore undisputedThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelRuling on Motion for Summary JudgmentSection 102 20 of the Board's Rules and Regula-tions provides that the allegations in the complaintshall be deemed admitted if an answer is not filedwithin 10 days from service of the complaint,unless good cause is shown The complaint statesthat unless an answer is filed within 10 days ofservice, "all of the allegations in said complaintshall be deemed to be admitted to be true and maybe so found by the Board" Further, the undisputedallegations in the Motion for Summary Judgmentdisclose that the General Counsel, by letter dated25 May 1984, notified the Company that unless ananswer was received by 4 June 1984 a Motion forSummary Judgment would be filed No suchanswer was submittedIn the absence of good cause being shown forthe failure to file a timely answer, we grant theGeneral Counsel's Motion for Summary Judg-ment 11 In granting the General Counsel s Motion for Summary Judgment,Chairman Dotson specifically relies on the total failure of the Respondentto contest either the factual allegations or the legal conclusions of theGeneral Counsel's complaint Thus the Chairman regards this proceedingas being essentially a default judgment which is without precedentialvalueOn the entire record, the Board makes the fol-lowingFINDINGS OF FACTI JURISDICTIONThe Company is engaged in the manufacture ofink at its facility in Los Angeles, California, where,during the past calendar year, it sold and shippedgoods and products valued in excess of $50,000 tocustomers located within the State of California,each of which, in turn, during the same period oftime, sold and shipped goods and products valuedin excess of $50,000 directly to customers locatedoutside the State of California or purchased and re-ceived goods and products valued in excess of$50,000 directly from suppliers located outside theState of California We find that the Company is anemployer engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act and that theUnion is a labor organization within the meaning ofSection 2(5) of the ActII ALLEGED UNFAIR LABOR PRACTICESSince at least 1 January 1981, the Union has beenrecognized as the exclusive bargaining representa-tive for an appropriate unit within the meaning ofSection 9(b) of the Act consisting of the followingemployeesAll working foremen, combination men, mill-men, shipping and receiving clerks, shipper-drivers A, shipper-drivers B and utility work-ers employed by the Respondent at its facilitylocated at 2437 South Eastern Avenue, LosAngeles, California, excluding all other em-ployees, guards and supervisors as defined inthe ActOn 1 January 1981 the Union and the Respondententered into a collective-bargaining agreementwhich was effective until 31 December 1983 Theparties orally extended this agreement from 31 De-cember 1983 until the completion of new contractnegotiationsAbout 16 January 1984 the Respondent decidedto close the above-mentioned facility Since thattime the Respondent has refused the Union's re-quests to bargain over the effects of the plant clo-sure on the unit employees In addition, the Re-spondent, without notifying or bargaining with theUnion, has refused to pay accumulated vacationpay as required by the collective-bargaining agree-ment We find that the Respondent, by refusing tobargain about the effects of the plant closure onunit employees and by unilaterally failing to payaccumulated vacation pay pursuant to the parties'272 NLRB No 5 26DECISIONS OF NATIONAL LABOR RELATIONS BOARDcollective-bargaining agreement, has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the ActCONCLUSIONS OF LAW1 By refusing to bargain with the Union aboutthe effects of the plant closure on unit employees,the Company has violated Section 8(a)(5) and (1)of the Act2 By refusing to pay accumulated vacation payrequired by the parties' collective-bargaining agree-ment, the Company has violated Section 8(a)(5)and (1) of the Act3 The aforesaid unfair labor practices affectcommerce within the meaning of Section 2(6) and(7) of the ActREMEDYHaving found that the Respondent has engagedin certain unfair labor practices, we shall order itto cease and desist and to take certain affirmativeaction designed to effectuate the policies of theActWe shall order the Respondent to pay the accu-mulated vacation pay owing to unit employees pur-suant to the parties' collective-bargaining agree-ment Interest on the vacation pay owed unit em-ployees shall be paid in the manner prescribed inFlorida Steel Corp, 231 NLRB 651 (1977) 2With respect to the Respondent's unlawful fail-ure to bargain with the Union about the effects ofits decision to close its Los Angeles, California fa-cility, the bargaining unit employees have beendenied an opportunity to bargain through their col-lective-bargaining representative at a time whenthe Respondent might still have been in need oftheir services and a measure of balanced bargainingpower existed Meaningful bargaining cannot be as-sured until some measure of economic strength isrestored to the Union A bargaining order alone,therefore, cannot serve as an adequate remedy forthe unfair labor practices committedAccordingly, we deem it necessary, in order toeffectuate the purposes of the Act, to require theRespondent to bargain with the Union, upon re-quest, about the effects of the closure on unit em-ployees, and shall accompany our order with a lim-ited backpay requirement designed both to makethe employees whole for losses suffered as a resultof the Respondent's failure to bargain, and torecreate in some practicable manner a situation inwhich the parties' bargaining position is not entire-ly devoid of economic consequences for the Re-spondent We shall do so in this case by requiring2 See generally Isis Plumbing Go, 138 NLRB 716 (1962)that the Respondent pay backpay to unit employ-ees in a manner similar to that required in Trans-marine Corp, 170 NLRB 389 (1968) The Respond-ent shall pay unit employees backpay at the rate oftheir normal wages when last in the Respondent'semploy from 5 days after the date of this Decisionand Order until the occurrence of the earliest ofthe following conditions (1) The date the Re-spondent bargains to agreement with the Union onthose subjects pertaining to the effects of the plantclosure on unit employees, (2) a bona fide impassein bargaining, (3) the failure of the Union to re-quest bargaining within 5 days of the date of thisDecision, or to commence negotiations within the5 days of the Respondent's notice of its desire tobargain with the Union, (4) the subsequent failureof the Union to bargain in good faith In no eventshall the sum paid to any of these employeesexceed the amount they would have earned aswages from the date on which the Respondent ter-minated its operations to the time they securedequivalent employment elsewhere, or the date onwhich the Respondent shall have offered to bar-gain, whichever occurs sooner, provided, however,that in no event shall this sum be less than theamount these employees would have earned for a2-week period at the rate of their normal wageswhen last in the Respondent's employORDERThe National Labor Relations Board orders thatthe Respondent, Rexart Corporation, Los Angeles,California, its officers, agents, successors, and as-signs, shall1 Cease and desist from(a)Refusing to bargain with Graphic Communi-cations Union Local 404M about the effects ofclosing its 2437 South Eastern Avenue, Los Ange-les, California facility on unit employees(b)Failing and refusing to pay accumulated va-cation pay owed to unit employees as required bythe collective-bargaining agreement between it andthe Union(c)In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act2 Take the following affirmative action neces-sary to effectuate the policies of the Act(a) Upon request, bargain collectively with theUnion about the effects of closing its 2437 SouthEastern Avenue, Los Angeles, California facilityon unit employees and, if an understanding isreached, embody such understanding in a signedagreement REXART CORP27(b)Pay the unit employees laid off or dischargedon the date the Respondent terminated operationstheir normal wages for the period set forth in theRemedy section of this Decision(c)Pay unit employees the accumulated vacationpay to which they are entitled pursuant to the col-lective-bargaining agreement between it and theUnion, plus interest(d)Preserve and, on request, make available tothe Board or its agents for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder(e)Mail an exact copy of the attached noticemarked "Appendix"3 to Graphic CommunicationsUnion Local 404M, and to all the unit employeeswho were employed at its 2437 South EasternAvenue, Los Angeles, California facility Copies ofsaid notice on forms provided by the Regional Di-rector for Region 21, after being duly signed by itsauthorized representative, shall be mailed immedi-ately upon receipt thereof, as herein directed(f)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply3 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the National Labor Relations Board shall read Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the National Labor Relations BoardAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and-abide by this noticeWE WILL NOT fail and refuse to bargain withGraphic Communications Union Local 404M,Graphic Communications International Union,AFL-CIO, with respect to the effects on unit em-ployees of our decision to close our facility at 2437South Eastern Avenue, Los Angeles, CaliforniaWE WILL NOT fail and refuse to pay accumulatedvacation pay owed to unit employees pursuant toour collective-bargaining agreement with Local404MWE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe ActWE WILL, on request, bargain collectively withGraphic Communications Union Local 404M,Graphic Communications International Union,AFL-CIO, with respect to the effects on unit em-ployees of our decision to close our facility at 2437South Eastern Avenue, Los Angeles, California,and put in writing and sign any agreement reachedas a result of such bargainingWE WILL pay the unit employees who were em-ployed at the Los Angeles facility their normalwages for a period required by the Board's Deci-sion and OrderWE WILL pay all affected employees the accu-mulated vacation pay to which they are entitledpursuant to our collective-bargaining agreementwith Local 404MREXART CORPORATION